Title: To Thomas Jefferson from John Strode, 26 February 1801
From: Strode, John
To: Jefferson, Thomas



Worthy Sir
Culpeper 26 febry. 1801

Imprest with respectfull Awe and the most profound esteem, I presume to approach your hand; not that I conceive your friendship for an individual however small or remote, in any degree lessen’d; but because the business of your elevated Station, will continually require your attention to matters of transcendantly more importance; I beg leave to introduce to you my friend & Neighbour Robert B Voss esquire, with whom if I remember right, you said you Once had a small acquaintance in Europe; He understands there is some public Serv[ice] by commissioners to be perform’d to the southwd. in delineating the boundarys of some Indian Tribe or Nation; the pecuniary reward attach’d to that Service can be no object with a Man of Mr. Vosses Estate practice & abillitys, but that [he] has a strong desire to see that country, perhaps there are but few, if any better qualified on acct. of Mathematical and Legal knowledge, and in point of general p[erspi]casity, industry and perseverance, He is not I believe, […] to any. In my humble situation, I have small […]sions to recommend, but were I ever so worthy of At[…] One Syllable should not on that head escape me; did I not concieve, I was serving my country through the Man prop[osed] to its Service.
For some time an awful and portentous silence pervaded this country; the solemn and determined countenance of each individual bespoke the labouring Movements of His Mind; but at last, and we humbly thank God for it, the late election in Congress concluded to General satisfaction—the gloom is dispersed—and transports of Joy appear in every countenance, and that without one single disenting Voice. Gracious Heaven preserve you long very long, [in]deed preserve your precious Life, for sake of your family, your friend, and your country. So pray, many, & many a Thousand this day, but none more fervently, than, Sir, Your most Obdt hble servt

John Strode

